DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al., CN Pub. 105275287 [hereinafter: Perez] (reference made to attached machine translation), in view of Baukholt et al., US 6,279,361 [hereinafter: Baukholt].

	Regarding claim 1, Perez discloses a vehicle door device comprising:
	a latching mechanism 81 (Fig. 19) provided at a door main body of a vehicle 80 (Fig. 3),
	a door handle 10, 11 (Fig. 6) provided at the door main body (Fig. 3), the door handle being configured to move between a first position (closed position) in which the door handle is disposed to be even with an outer surface of the door main body (illustrated in Fig. 10), and a second handle position (ejected position) in which at least a portion of the door handle projects-out toward a vehicle outer side with respect to the first position (illustrated in Fig. 11) and in which an operator can grasp the door handle ([0099]), the door handle being permitted to move from the first position toward an inner side of the door main body ([0053]: user presses the lever to operate a switch corresponds to the door handle being permitted to move toward an inner side of the door main body); and
	a door handle projecting/pulling-in mechanism 12, 8, 20, 30 (Fig. 10) being configured to carry out a door handle projecting operation ([0104]: movement from the closed position to the ejected position), in which the door handle projecting/pulling-in mechanism moves the door handle from the first position to the second position ([0107]) and maintains a state in which the door handle is at the second position ([0115], [0117]), and a door handle pulling-in operation ([0104]: movement from the ejected position to the closed position), in which the door handle projecting/pulling-in mechanism moves the door handle from the second position to the first position ([0036], [0107]) and maintains a state in which the door handle is at the first position ([0108]),
	the door handle projecting/pulling-in mechanism including:
	an urging member 8 (Fig. 15) being configured to urge the door handle to be stored within the door main body (Fig. 15, [0115]: restoring member 8 generates a force F8 to urge the handle to the closed position), and 
	an alternating mechanism 12, 30, 20 (Fig. 15) that carries out an alternating operation (movement from position in Fig. 10 to the position in Fig. 11 corresponds to an alternating operation), the alternating mechanism being configured such that a distal end portion of a moveable portion 12 (Fig. 10) faces the door handle (Fig. 10 depicts a distal end of the inner part 12 faces the handle) and the movable portion travels along a door thickness direction transverse to the door handle (0052]-[0053]: when user presses the grip plate 11, the inner part 12 travels in a direction toward a vehicle inner side, correspond to a door thickness direction transverse to the door handle), and the alternating mechanism being able to, against an urging force of the urging member ([0102], [0115]: the inner part 12 and cam 8 act against the force F8), switch from a first state in which the door handle is maintained at the first position (illustrated in Fig. 10) to a second state in which the door handle is maintained at the second position (illustrated in Fig. 11),
wherein, when an outer surface of the door handle 11 (Fig. 10) in the first position is pushed and the door handle moves toward the inner side of the door main body ([0052]-[0053]: user presses the lever 4 corresponding to pushing on the outer surface of grip plate 11 toward the inner side of the door main body), the alternating mechanism carries out a first switching operation from the first state to the second state ([0053], [0123]: a signal is sent to activate the electric drive 6 that rotates the cam 20, so the alternating mechanism moves to the second state when the outer surface is pushed), by the movable portion being pushed in a direction toward a vehicle inner side by a portion of an inner surface side of the door handle ([0052]-[0053]: when user presses the grip plate 11 the handle (10, 11) pushes the inner part 12 in a direction toward a vehicle inner side) and the movable portion being made to travel a stroke in a direction toward a vehicle outer side (movement of the inner part 12 from Fig. 10 to Fig. 11);
wherein, when the door main body is moved in a direction of the closed state (see below) ([0125]: closing the movable cover 80 corresponds to the main door body being moved in a direction of a closed position), the alternating mechanism carries out a second switching operation from the second state to the first state ([0125]-[0126]: cam 20 is driven to switch the inner part 12 from the second state to the first state), by the movable portion being pushed in the direction toward the vehicle inner side by an interlocking mechanism 6, 26 (Fig. 10) that operates in accordance with the door main body moving to the closed position (see below) ([0112], [0015], [0126]: the electric drive 6 only activates to drive the cam 20 to return when the door is closed, corresponding to operating in accordance with the door closing) and the moveable portion being made to travel a stroke in the direction toward the vehicle inner side (movement of the inner part 12 from the second state (Fig. 11) to the first state (Fig. 10) corresponds to a stroke in the direction toward the vehicle inner side). 

While Perez discloses a latching mechanism provided at a door main body of a vehicle (as shown above), Perez does not explicitly disclose a latching mechanism wherein, when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state, in which a latch engages with a striker that is at a vehicle body side and opening of the door main body is restricted, and an unlatching state, in which the latch is not engaged with the striker and opening of the door main body is not restricted. 
Perez also does not explicitly disclose when the latch is pushed by the striker and rotates due to the door main body being moved in a direction of the closed state, the alternating mechanism carries out a switching operation from the second state to the first state and an interlocking mechanism that operates in accordance with rotation of the latch.
 Baukholt teaches a known vehicle door latching mechanism. Baukholt teaches a latching mechanism 1 (Fig. 3A) provided at a door main body of a vehicle (col. 2 lines 5-7), wherein, when the door main body is in a closed state (col. 5 lines 46-49), the latching mechanism being configured to switch between a latching state (illustrated in Fig. 3A), in which the latch engages with a striker 1.5 (Fig. 1A) that is at vehicle body side and opening of the door main body is restricted (col. 3 lines 61-65), and an unlatching state (illustrated in Fig. 3C), in which the latch is not engaged with the striker and opening of the door main body is not restricted (Fig. 3A; col. 6 lines 6-8). Baukholt also teaches the latch is pushed by the striker and rotates due to the door main body being moved in a direction of a closed position (col. 5 lines 46-49).
	As Perez does not disclose the structure and operation of the latching mechanism, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Baukholt for a latching mechanism, wherein when the door main body is in a closed state, the latching mechanism being configured to switch between a latching state, in which a latch engages with a striker that is at a vehicle body side and opening of the door main body is restricted, and an unlatching state, in which the latch is not engaged with the striker and opening of the door main body is not restricted, in order to provide an efficient and compact latching mechanism (Baukholt, col. 1 lines 38-40) and practice the device disclosed by Perez. 
	It would have been obvious for one of ordinary skill in the art that incorporating the latch taught by Baukholt would teach that when the latch is pushed by the striker and rotates due to the door main body being moved in a direction of the closed position, the alternating mechanism carries out a switching operation (Baukholt col. 5 lines 46-49: when the door is closed, the latch rotates; Perez [0125]-[0126]: when the door is closed, the electric drive 6 is activated to switch the inner part 12 to the closed position). One of ordinary skill in the art would also recognize the interlocking mechanism disclosed by Perez, in view of Baukholt, operates in accordance with rotation of the latch because door closing corresponds to rotating the latch (Perez [0125]: electric drive 6 activated when the door is closed; Baukholt col. 5 lines 46-49: the latch rotates when the door is closed). 
	
Regarding claim 3, Perez, in view of Baukholt, teaches the vehicle door device of claim 1, wherein:
when the handle is operated in an opening direction from the second position (Perez [0124]: the user pulls on the handle to rotate it to the open position), the door handle moves to a third position (Perez Fig. 12) at which the door handle projects-out further toward the vehicle outer side than at the second position (Perez, illustrated in Fig. 12), in a state in which the door handle is not supported by the alternating mechanism (Perez [0124]: the handle is not supported by the drive element 30 on the guide surface 21), and 
the vehicle door device includes a mechanical unlatching operation mechanism 34, 36 (Perez Fig. 19) that, in a case in which the latching mechanism is in the latching state (Perez [0124]: the latching mechanism is operated to open the door, corresponding to the latching mechanism being in the latching state before it is operated), when the door handle moves from the second position to the third position (Perez [0119]), moves the latching mechanism from the latching state to the unlatching state interconnectedly with movement of the door handle (Perez Fig. 21, [0120], [0124]: rotating the handle to the open position pulls the unlocking cable 36 to open the door, corresponds moving the latching mechanism from the latching state to the unlatching state interconnectedly with movement of the door handle). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Perez, CN Pub. 105275287 (reference made to attached machine translation), in view of Baukholt, US 6,279,361, as applied to claim 1 above, and further in view of Stauffer et al., US 8,342,583 [hereinafter: Stauffer].

	Regarding claim 2, Perez, in view of Baukholt, teaches the vehicle door device of claim 1, further comprising an electric unlatching operation mechanism (Baukholt 10, 1.7 Fig. 2) being configured to move the latching mechanism from the latching state to the unlatching state due to an electric actuator (Baukholt 1.7 Fig. 1A).
	However, Perez, in view of Baukholt, is silent to the electric actuator operating by operation of a switch, wherein the electric unlatching operation mechanism is structured such that, when the outer surface of the door handle in the first position is pushed and the door handle moves toward the inner side of the door main body, the switch is operated by another portion of the inner surface side of the door handle. 
	Stauffer teaches an electric unlatching operation mechanism (col. 3 lines 2-6: electronic lock release of the latch corresponds to an electronic unlatching operation mechanism) being configured to move the latching mechanism from the latching state to the unlatching state due to an electric actuator operating by operation of a switch (col. 3 lines 2-12),
	wherein the electric unlatching operation mechanism is structured such that, when the outer surface of the door handle in the first position is pushed (force F2 illustrated in Fig. 2) and the door handle moves toward the inner side of the door main body (Fig. 2), the switch is operated by another portion of the inner surface side of the door handle (Fig. 2 depicts the switch is operated by a portion of the inner surface of the door handle opposite the handle axis). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric unlatching operation mechanism taught by Perez, in view of Baukholt, to include a switch, wherein the electric unlatching operation mechanism is structured such that, when the outer surface of the door handle in the first position is pushed and the door handle moves toward the inner side of the door main body, the switch is operated by another portion of the inner surface side of the door handle, as taught by Stauffer to provide easier operation for users with impaired coordination or strength, while wearing gloves, etc. (Stauffer col. 3 lines 28-33). 

Response to Arguments
Applicant’s arguments, see pg. 7, filed 5/18/2022, with respect to the objections to the claims and the specification have been fully considered and are persuasive. The objections have been withdrawn. 
Applicant’s arguments, see pgs. 7-8, filed 5/18/2022, with respect to the rejection of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections under 112(b) have been withdrawn. 
Applicant’s arguments, see pg. 8, filed 5/18/2022, with respect to the rejection of claims 1-2 under 35 U.S.C.103 have been fully considered and are persuasive. The rejections of claims 1-2 under 103 have been withdrawn. 
Applicant’s arguments, see pg. 8, filed 5/18/2022, with respect to the rejection of claims 1 and 2 under 35 U.S.C.103 over Och, US 2018/0148957, in view of Scocco US 2018/0051494, and Thomas, US 2009/0039671, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pgs. 8-9, filed 5/18/2022, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 103 have been fully considered but they are not persuasive. As shown above and discussed during the interview, Perez does not teach a movable portion that travels along an axis of the alternating mechanism but Perez does disclose a movable portion pushed in a direction toward a vehicle inner side, travelling along a door thickness direction transverse to the door handle as claimed (see interview summary (PTOL-413) mailed 4/20/2022). Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The amendments to claim 1 do not clearly distinguish a movable portion that travels along a door thickness direction transverse to the door handle from the movable portion taught by Perez that travels in a direction toward the vehicle inner side, corresponding to a door thickness direction transverse to the door handle. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                   
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675